Citation Nr: 9916117	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-20 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for arthralgia of the right 
wrist.

Entitlement to service connection for arthralgia of the left 
wrist.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from October 1986 to March 
1990, from December 1990 to June 1991, and from October 1991 
to September 1997.  He served in the Southwest Asia theater 
of operations from February to May 1991.  This case came 
before the Board of Veterans' Appeals (Board) on appeal of a 
February 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A November 1998 rating decision granted service connection 
for Crohn's disease and assigned a 30 percent evaluation, 
effective March 31, 1998.  The veteran was notified of this 
action later in November 1998.  In December 1998 he responded 
to the notification letter by stating that he desired an 
increased evaluation for the Crohn's disease.  In addition, 
he submitted additional evidence in support of his claim for 
an increased evaluation.  The record also reflects that the 
RO obtained additional evidence pertinent to this claim for 
an increased evaluation.  The record does not reflect that 
the RO has adjudicated the claim for an increased evaluation.  
Therefore, this matter is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claims has been obtained.

2. The veteran served in the Southwest Asia theater of 
operations from February to May 1991.

3. The veteran has objectively demonstrated pain of both 
wrists which has been present for more than six months and 
which cannot be attributed to any known clinical 
diagnosis.


CONCLUSION OF LAW

Bilateral wrist arthralgia is presumed to have been incurred 
in active duty.  38 U.S.C.A. § 1117(West Supp. 1998); 
38 C.F.R. § 3.317 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found the veteran's claims to be well grounded 
and is satisfied that all evidence necessary for an equitable 
disposition of the claims has been obtained.

The veteran's service medical records for his initial period 
of active duty from October 1986 to March 1990 are not on 
file.  The service medical history and examination reports 
dated in July 1990 and April 1991 do not reveal any 
complaints of swollen or painful joints or finding of upper 
extremity abnormality.  The veteran complained on his 
February 1995 medical history report of swollen or painful 
joints, which were explained on VA Standard Form (SF) 600 as 
involving the right ankle; the veteran's upper extremities 
were normal on examination in February 1995.  On his 
discharge medical history report dated in June 1997, the 
veteran complained of swollen or painful joints, which were 
noted on SF 600 to involve both knees and wrists over the 
previous two years, without any injury.  Physical examination 
of the upper extremities in June 1997 was normal.

On VA examination in October 1997, the veteran's complaints 
included pain in the wrists.  Physical examination of the 
wrists revealed marked crepitus with normal range of motion, 
no erythema, and no swelling.  X-rays of the wrists did not 
show any abnormality.  The pertinent diagnosis was 
polyarthralgia.  The report of the veteran's hospitalization 
in a VA facility in July 1998 also shows a diagnosis of 
polyarthralgia.

The service medical records and the post-service medical 
evidence of record show that the veteran's complaint of 
bilateral wrist pain (arthralgia) began after his service in 
the Southwest Asia theater of operations during the Persian 
Gulf War and that the wrist pain has been present for a 
period well in excess of six months.  Moreover, objective 
evidence of bilateral wrist pain, marked crepitus, was found 
on the October 1997 VA examination.  Furthermore, the record 
reflects that the wrist pain or arthralgia has not been 
attributed to any known clinical diagnosis.  Therefore, the 
Board presumes that the veteran's bilateral wrist pain is due 
to undiagnosed illness incurred during his Persian Gulf War 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.     


ORDER

Service connection for arthralgia of the right wrist is 
granted.

Service connection for arthralgia of the left wrist is 
granted.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

